Citation Nr: 1520590	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-27 899	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The appellant served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for tinnitus.

The appellant was scheduled to appear via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. on May 5, 2015. However, an April 28, 2015, Report of Contact indicates that the appellant cancelled his Board hearing. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the April 28, 2015, Report of Contact. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification that on April 28, 2015, a VA employee at the RO reported contact with the appellant via a telephone call, during which the appellant expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. The pertinent regulation directs that an appeal withdrawal must be filed by the appellant or his representative in writing, unless withdrawn on the record at a hearing. Id.  However, the Board finds that the April 28, 2015 Report of Contact, prepared by a VA employee contemporaneously with a telephone conversation between that employee and the appellant, reduced to writing the appellant's intent to withdraw his appeal, and such provides a plausible basis in the record that the appellant effectively withdrew his appeal. See Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  See also April 2015 cover letter from Veteran's representative indicating that the Veteran wishes to withdraw his appeal and an attached handwritten letter from the Veteran which indicates that he wanted to withdraw his process for disability and that he would not be attending the scheduled May 5th hearing. 

In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.
 



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


